Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 1 of 18 Page ID #:228




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Hilary L. Potashner (SBN 167060)
   hpotashner@larsonllp.com
 3 Jerry A. Behnke (SBN 180462)
   jbehnke@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone:(213) 436-4888
 6 Facsimile: (213) 623-2000
 7 Attorneys for Benjamin Jong Ren Hung
 8                           UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 United States of America,                   Case No. 2:20-CR-00452-SJW
12              Plaintiff,                     DEFENDANT BENJAMIN HUNG’S
                                               APPLICATION FOR REVIEW OF
13        vs.                                  DETENTION ORDER AND
                                               REQUEST FOR HEARING
14 Benjamin Jong Ren Hung,
15              Defendant.                     Judge: Hon. Stephen V. Wilson
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 2:20-CR-00452 -SJW
            APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 2 of 18 Page ID #:229




 1 I.     INTRODUCTION
 2        Benjamin Hung is not a flight risk—as the Magistrate Judge properly found—
 3 and the concern that he is a “danger to the community” is based on a
 4 misunderstanding of Mr. Hung’s character and a mischaracterization of the events
 5 that transpired during a protest in the streets of Pasadena on May 31, 2020.
 6 Regrettably, in its quest to detain and prosecute Mr. Hung, the government appears
 7 to have been swept up in the political moment. The complaint affidavit and the
 8 government’s argument during Mr. Hung’s detention hearing contain repeated
 9 reference to the government’s misinterpretation of Mr. Hung’s alleged political
10 views, which itself is an improper basis for detention and charging decisions.
11 Rather, as the law clearly establishes, the decision whether to detain Mr. Hung
12 pending trial must be based on Mr. Hung’s conduct, the nature and circumstances of
13 the charged offense, and his background and characteristics. Here, each of those
14 factors supports releasing Mr. Hung on the sizeable bond and intensive supervision
15 proposed in this case.
16 II.    BACKGROUND
17        Benjamin Hung is 28 years old. He grew up in San Marino, California. Mr.
18 Hung has no criminal history and no prior record of violence. Mr. Hung is married
19 and his wife, Emily, who works for a pharmaceutical company, is now 36 weeks
20 pregnant with their first child and is due to give birth next month. Mr. Hung’s
21 close-knit family include his parents who own successful businesses, including an
22 RV resort in Oregon and a working vineyard in Lodi, California. For his part Mr.
23 Hung manages family-related properties around Los Angeles and assists in running
24 the family businesses.
25        As described in a letter of support from community volunteers and families,
26 attached as Exhibit 1, Mr. Hung and his family have a strong reputation for
27 community service. The twelve individuals who submitted the attached letter have
28 known Mr. Hung—whom they refer to as “Benny”—for 15 years. Exhibit 1. They

                                            1                  Case No. 2:20-CR-00452 –SJW
            APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 3 of 18 Page ID #:230




 1 write:
 2          During our relationship with Benny for many volunteer projects, we
            have experienced that he always shows up on time, works hard, and
 3
            carries his family’s important values in serving the community in a
 4          polite, respectable manner. Benny grew up in San Marino in a very
            reputable family committed to serving the San Marino Unified School
 5
            District and the Greater San Gabriel Valley communities. During high
 6          school, Benny was a hardworking student and an outstanding football
            player who helped the team and lifted the families in the community of
 7
            San Marino.
 8
            By knowing Benny’s wonderful attitude, character, and his genuine
 9
            heart for serving others, it is our hope that you take note of this letter of
10          recommendation for Benny’s case, as we truly believe Benny is not and
            has never been a threat to our community.
11
12
     Mr. Hung’s involvement in the community is further evidenced by his and his wife’s
13
     participation in the San Marino Rotary Club Fourth of July parade. A photograph
14
     from that event is attached as Exhibit 2; see also Exhibit 3, D. Magrdichian Letter
15
     in Support.
16
            Mr. Hung was arrested pursuant to a warrant on a complaint filed September
17
     21, 2020, and was charged in a two-count indictment on October 7, 2020 with two
18
     related charges: Conspiracy to transport a firearm interstate and make a false
19
     statement in the acquisition of that firearm in violation of 18 U.S.C. § 371; and
20
     unlawfully possessing the same firearm in violation of 18 U.S.C. § 922. The
21
     indictment also contains forfeiture allegations related to the same firearm, which has
22
     been seized and is in the possession of the government. Nearly three years after the
23
     conduct alleged in the Indictment, Mr. Hung was arrested and ordered detained. He
24
     has been quarantined at the Metropolitan Detention Center since his arrest.
25
     III.   PROCEEDINGS BEFORE THE MAGISTRATE JUDGE
26
            At Mr. Hung’s initial appearance the government moved for detention under
27
     18 U.S.C. § 3142(f) on the grounds that the offense “involves . . . the possession or
28

                                              2                  Case No. 2:20-CR-00452 –SJW
              APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 4 of 18 Page ID #:231




 1 use of a firearm” and there is a serious risk that the defendant will flee. Dkt. No. 3.
 2 The Magistrate Judge conducted a detention hearing on September 28, 2020. The
 3 transcript of the hearing is attached hereto as Exhibit 4.
 4         At the hearing, Mr. Hung offered a substantial bond—in the amount of
 5 $3,525,000—to be fully secured by property and cash from multiple sources,
 6 including several members of Mr. Hung’s immediate family. Specifically, the
 7 proposed bond consisted of $2.8 million secured by equity in Mr. Hung’s parents’
 8 home in San Marino; $400,000 secured by equity in property owned by his brothers;
 9 $200,000 cash from his father; $50,000 cash from Richard Esterman, who works for
10 the Hung family and is also an elected city councilmember in Sisters, Oregon; and a
11 $75,000 signature bond from his wife. Mr. Hung also agreed to submit to intensive
12 pretrial supervision and a lengthy list of restrictive conditions, including, of course,
13 the requirement that he not possess any firearms or ammunition.
14         While the Magistrate Judge correctly found that the proffered bond along with
15 other conditions of release mitigated any risk of non-appearance, the Magistrate
16 Judge was convinced by the government’s concerns of danger to the community and
17 ordered Mr. Hung detained. Specifically, the Magistrate Judge accepted the
18 government’s claim that Mr. Hung engaged in an “act of violence” against
19 protestors on May 31, 2020, when he allegedly drove a 1997 Dodge Ram pickup
20 truck through a crowd that was blocking the street. The government further claimed
21 that its subsequent investigation revealed that Mr. Hung harbors a “violent
22 ideology.” The government pointed to text messages from seized electronic devices
23 as well as firearms and other equipment that Mr. Hung allegedly purchased and
24 possessed primarily at the vineyard and a house in Lodi.
25         The Magistrate Judge concluded that the bond package proffered by Mr.
26 Hung combined with strict release conditions could mitigate the risk that Mr. Hung
27 would not appear in court as required, as his family and friends would forfeit
28 significant resources if he fled. However, the Court found the bond package does

                                             3                  Case No. 2:20-CR-00452 –SJW
             APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 5 of 18 Page ID #:232




 1 not mitigate the risk of danger to the community.
 2 IV.       LEGAL STANDARD
 3           The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., determines the
 4 conditions under which bail is available. The statute was authoritatively interpreted
 5 in United States v. Motamedi, 767 F.2d 1403 (9th Cir. 1985). In that case, the Ninth
 6 Circuit described some of the historic principals related to bail in the federal system
 7 that continue to apply under the Bail Reform Act, except in cases where the statute
 8 establishes a presumption for detention.1
 9           First, federal law has traditionally provided that a person arrested for a non-
10 capital offense shall be admitted to bail. Id. at 1405.
11           Second, only in rare cases should release be denied. Id.
12           Third, doubts regarding the propriety of release are to be resolved in favor of
13 defendants. Id.
14           The Bail Reform Act authorizes the government to move for a detention
15 hearing only if one or more of seven specifically enumerated circumstances exist:
16 (1) the defendant is charged with a “crime of violence”, (2) the defendant is charged
17 with an offense for which the punishment is life in prison or death, (3) the defendant
18 is charged with a serious drug offense, (4) the defendant is charged with a felony
19 and has twice been previously convicted of certain serious or violent crimes, (5) the
20 defendant is charged with a felony that involves, inter alia, possession or use of a
21 firearm; (6) there exists a “serious risk” that the defendant will flee or (7) there is a
22 “serious risk” that if released the defendant will obstruct justice or injure, intimidate
23 or harm a witness. 18 U.S.C. § 3142(f). If one of these defined circumstances does
24 not exist, the Court is without authority to hold a detention hearing.
25           In order to seek a detention hearing based on risk of flight, the government
26 must prove by a preponderance of the evidence that the defendant poses a serious
27
     1
28       This case does not involve any statutory presumption of detention.

                                               4                  Case No. 2:20-CR-00452 –SJW
               APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 6 of 18 Page ID #:233




 1 flight risk. Motamedi, 767 F.2d at 1407. The government’s burden is even higher if
 2 it moves for a detention hearing based on one of the five designated grounds relating
 3 to dangerousness. There, the government must prove by clear and convincing
 4 evidence that the defendant poses an actual danger to the community, rather than a
 5 theoretical one. See 18 U.S.C. § 3142(f); United States v. Patriarca, 948 F.2d 789
 6 (1st Cir. 1991). If the government meets its initial burden and a detention hearing is
 7 held, the defendant should not be ordered detained absent a finding that no condition
 8 or combination of conditions of release will reasonably assure the defendant’s future
 9 appearance and the safety of the community. 18 U.S.C. § 3142(f).
10         In deciding whether conditions could reasonably assure the defendant’s
11 appearance and the safety of the community, courts are to evaluate: the nature and
12 circumstances of the offense charged; the weight of the evidence against the person;
13 the history and characteristics of the person, including family ties, length of
14 residence, past conduct, drug or alcohol abuse, and criminal history; and the nature
15 and seriousness of the danger to any person or the community posed by the person’s
16 release. 18 U.S.C. § 3142(g).
17         A defendant ordered detained by a magistrate judge may file an appeal of that
18 decision, pursuant to 18 U.S.C. § 3145(b). Under this provision, the District Court
19 must conduct its own de novo review of the detention order. United States v.
20 Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990). In its review, the District Court may
21 consider “newly developed evidence that was not presented at the prior hearing.”
22 United States v. Freitas, 602 F. Supp. 1283, 1293 (N.D. Cal. 1985); see also United
23 States v. Fortna, 769 F.2d 243, 250 (5th Cir. 1985) (district court should consider
24 record plus additional evidence); United States v. Dolby, 928 F.3d 1199, 1208 (10th
25 Cir. 2019) (Section 3145(b) governs de novo review by the district judge of the
26 magistrate judge’s decision, and it allows the district judge to consider new
27 evidence).
28

                                             5                  Case No. 2:20-CR-00452 –SJW
             APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 7 of 18 Page ID #:234




 1 V.       ANALYSIS
 2          A.    As the Magistrate Judge Found, Mr. Hung Is Not A Flight Risk
 3          Mr. Hung was born and raised in Southern California. He attended and
 4 graduated from San Marino High School. He is married to Emily Shen, also born
 5 and raised in Southern California, and they are expecting their first child next
 6 month. Hrg. Tr. 31:20-23. Mr. Hung is close to his parents and his siblings as well
 7 as his extended family in this district. In other words, Mr. Hung has deep and
 8 extensive ties to and support from this community. See Exhibit 1. Moreover, Mr.
 9 Hung is employed, has no prior record, is fully compliant with the bond conditions
10 in his pending related state court matter, and has no history of failing to appear in
11 court.
12          As set forth above, Mr. Hung proffered a justified bond in the amount of
13 $3,525,000. Hrg. Tr. 31:20-23. Moreover, to further minimize any potential for
14 concern, Mr. Hung has suggested GPS monitoring by PTS and other restrictive
15 release conditions. Accordingly, the Magistrate Judge correctly concluded that any
16 potential risk of flight could be mitigated by the bond proposed by the defense in
17 this case. Order 5:8-12.
18          B.    Mr. Hung Is Not A Danger To The Community
19          The government claimed that two factors demonstrate that Mr. Hung presents
20 a danger to the community: First, the government asserted its investigation has
21 revealed that Mr. Hung harbors a “violent ideology.” Second, the government
22 asserted that Mr. Hung committed acts of violence during a protest in Pasadena on
23 May 31, 2020. A careful review of the facts, however, including new evidence that
24 was not considered by the Magistrate Judge, demonstrates that both assertions are
25 incorrect. Mr. Hung’s political views are neither radical nor violent and he has
26 never harmed nor attempted to harm anyone, on May 31 or any other date. Nor is
27 he a threat to the community. Significantly, he is not charged with a crime of
28 violence, he has no criminal history or history of violence, and he has strong support

                                             6                  Case No. 2:20-CR-00452 –SJW
             APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 8 of 18 Page ID #:235




 1 from his family and community as a law-abiding and good person.
 2               1.    Mr. Hung’s Actions On May 31 Do Not Demonstrate That
 3                     He Is A Danger To The Community
 4        On the afternoon of May 31, 2020, Mr. Hung and his pregnant wife were
 5 shopping along Colorado Boulevard in Pasadena, including at a Michael’s art
 6 supplies and craft store, which is approximately 2.4 miles from their home. At 4:48
 7 p.m., they completed a purchase at Michael’s on Colorado Boulevard. A copy of
 8 the store receipt is attached as Exhibit 5. At Michael’s, the Hungs purchased
 9 baking cups, crochet yarn, and other craft supplies.
10        According to the Pasadena Police report from the May 31 incident, at
11 approximately 4:58 p.m., the Hungs approached the intersection of Colorado
12 Boulevard and Fair Oaks, approximately 1.4 miles west of Michael’s. By that time,
13 protestors had taken over and blocked the intersection of Colorado Boulevard and
14 Fair Oaks. Media coverage, photographs, and video from that protest show that
15 emotions were running high as the protestors blocked the streets at the intersection
16 of Colorado and Fair Oaks.
17        The government asserted in the detention hearing that the other cars that
18 approached the crowd of protesters “all make u-turns” and that “the protesters aren’t
19 coming at any of the cars.” Hrg. Tr. at 40:18-22. However, the Pasadena Now
20 coverage of the protest at this intersection on May 31, 2020, shows otherwise. 2 That
21 report contains photos of the protest that show vehicles trying to drive through the
22 intersection with protestors striking and/or climbing on the vehicles:
23
24
25   2
     Images from the May 31, 2020, incident were taken from Pasadena Now’s
26 coverage of the May 31, 2020, protests and is available here:
   https://www.pasadenanow.com/main/protesters-march-again-in-pasadena/. This is
27 the same media report cited in the Affidavit in support of the Complaint. See
28 Affidavit at ¶ 17 fn. 2.

                                            7                  Case No. 2:20-CR-00452 –SJW
            APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 9 of 18 Page ID #:236




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18        Video footage from multiple sources depict what happened as the Hungs
19 approached and proceeded through the intersection. Copies of these videos are
20 being submitted separately on a USB drive as Exhibit 6.
21        Specifically, the videos demonstrate that, as Mr. Hung approached Fair Oaks,
22 he sounded his vehicle’s loud horn and slowed down, stopping at the intersection.
23 He again sounded the horn and thereafter turned left onto Fair Oaks after protestors
24 moved out of the way. As Mr. Hung turned at the intersection, he once again braked
25 and continued to use his horn—clearly signaling for people to move out of the
26 roadway, which they all did. Significantly, no one was hit by the truck.
27        Video shot from inside the truck reveals that, as the Hungs approached the
28 intersection, a person threw an object that appears to be a cup at the passenger side

                                            8                  Case No. 2:20-CR-00452 –SJW
            APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 10 of 18 Page ID #:237




  1 of the vehicle, where Mr. Hung’s wife sat:
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11        As the Hungs entered the intersection, another individual chased after and
 12 attempted to grab a flag mounted on the rear of the truck:
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22        As the truck proceeded to make the left turn onto Fair Oaks, yet another
 23 person appeared to hit the driver side of the truck, and someone else threw an object
 24 at the passenger side of the truck:
 25
 26
 27
 28

                                             9                  Case No. 2:20-CR-00452 –SJW
             APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 11 of 18 Page ID #:238




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18         After Mr. Hung made a left onto Fair Oaks, he then turned left again onto
 19 Green Street. Pasadena Police Department (“PPD”) officers received a call to stop
 20 Mr. Hung. Officers pulled him over at Euclid and Green Street, approximately half
 21 a mile from the intersection of Colorado and Fair Oaks. He was immediately
 22 responsive and cooperative. The PPD officers detained Mr. Hung and his wife, who
 23 both fully complied with the officers’ requests. Soon after detaining Mr. Hung and
 24 his wife, a large group of protestors approached the area. The PPD officers then
 25 placed the Hungs into the patrol car and transported them to the police station “for
 26 our safety, the safety of Hung and [his wife], and for the safety of their vehicle.”
 27 During a search of the truck, PPD officers found a loaded handgun, a metal pipe,
 28 and a machete. Importantly, there is no evidence and the government has not

                                              10                 Case No. 2:20-CR-00452 –SJW
              APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 12 of 18 Page ID #:239




  1 alleged that Mr. Hung reached for or in any way attempted to use any of these items
  2 during the May 31 incident.
  3        PPD officers arrested Mr. Hung for attempted assault with a deadly weapon
  4 based on his act of driving his truck through the intersection. However, after two
  5 prosecutor’s offices reviewed the incident, no assault charges were filed against Mr.
  6 Hung. Initially, the Los Angeles County District Attorney’s Office declined to file
  7 charges and referred the investigation to the Pasadena City Prosecutor’s Office,
  8 which charged Mr. Hung with a misdemeanor firearm possession offense.
  9        The videos are objectively and strikingly contrary to the government’s
 10 assertions that Mr. Hung accelerated into the crowd of protestors and that he
 11 intended to strike protestors. Rather, the videos reveal Mr. Hung driving
 12 defensively and carefully as he navigated through the crowd of people, who were
 13 congregating and moving erratically through the middle of the street. Mr. Hung
 14 honked his horn a number of times, including as he approached the intersection in
 15 order to get the crowd to move out of the road so he could pass. If Mr. Hung
 16 intended to harm anyone, he would not have honked first, nor would he have braked
 17 both as he approached the intersection and as he was turning. Moreover, as
 18 reflected in a video, Mr. Hung’s wife can be heard instructing Mr. Hung to “horn”
 19 them, not to run them over or do anything violent. Hrg. Tr. 41:6-8. Grasping at
 20 straws, the government emphasizes that Mr. Hung’s horn was very loud: “Not just a
 21 normal car horn, your honor. It’s a modified horn to sound like a train horn.” Hrg.
 22 Tr. 41:10-11. Mr. Hung’s act of repeatedly sounding this loud horn as he
 23 approached the protestors, however, demonstrates that Mr. Hung was trying to warn
 24 them, not strike them.
 25        In an attempt to bolster its argument that Mr. Hung intended to strike the
 26 protestors, the government claimed that Mr. Hung sought out the protestors on May
 27 31, and the Magistrate Judge agreed. Order 3:13-15. As discussed above, recent
 28 evidence—unavailable at the initial detention hearing—establishes that Mr. Hung

                                             11                 Case No. 2:20-CR-00452 –SJW
             APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 13 of 18 Page ID #:240




  1 was out shopping with his wife in Pasadena just before the incident. In fact, the
  2 receipt from Michael’s and the police report taken together indicate that Mr. Hung
  3 found himself detained by law enforcement within minutes of leaving Michaels. It
  4 simply strains reason to believe that Mr. Hung was searching for protestors with the
  5 intent to harm them that day, but decided to make a quick detour into a crafts store
  6 with his pregnant wife prior to descending upon the protest.
  7        In support of its claim that Mr. Hung expressly sought out the protestors with
  8 an intent to strike them on May 31, 2020, the government claimed that he was at the
  9 scene of a protest in the same area on the day prior. The government relied on a
 10 statement from a witness who explained that, on May 30, 2020, after a protest had
 11 broken up, the witness saw a truck matching the description of Mr. Hung’s truck
 12 that was driven by an Asian male. The witness claimed that the truck made a U-turn
 13 and then “coal rolled” the witness as it drove by. Crim. Compl. 29. As the
 14 government’s affidavit explains, the witnesses’ description of “coal rolling” refers to
 15 driving past a person such that exhaust from the vehicle blows onto them. Even if
 16 the Court were to find this evidence sufficient to establish that Mr. Hung was the
 17 person observed by the witness, the evidence does not show that Mr. Hung initiated
 18 or engaged in any violence. While “coal rolling” as the government described may
 19 be annoying and even distasteful and rude, such conduct is not violent.
 20        The government also points to the flags on his truck as proof of Mr. Hung’s
 21 “strong violent ideology.” Crim. Compl. 2; Hrg. Tr. 37:8. That assertion is absurd.
 22 Mr. Hung’s truck bore a Betsy Ross flag, an early design of the U.S. flag
 23 symbolizing American independence; a Gadsen flag, a design indicating support for
 24 civil liberties; and a “Thin blue line” flag, showing support for law enforcement.
 25 Countless non-violent and law-abiding citizens own and carry such flags. Mr. Hung
 26 used a variant of the “Thin blue line” flag during his participation in an annual (and
 27 peaceful) Rotary Parade. See Exhibit 2. To claim based on these flags that Mr.
 28 Hung harbored a “strong violent ideology,” and thus should be detained, offends

                                              12                 Case No. 2:20-CR-00452 –SJW
              APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 14 of 18 Page ID #:241




  1 free speech protections and represents gross prosecutorial overreach.
  2         The events that occurred on May 31, 2020, do not support a finding that Mr.
  3 Hung is a danger, much less a finding by clear and convincing evidence that no
  4 conditions of release could reasonably assure the safety of the community.
  5               2.     Mr. Hung’s Possession of Firearms, Weapons, And Other
  6                      Equipment Does Not Demonstrate That He Is A Danger To
  7                      The Community
  8         The May 31, 2020 incident sparked a federal investigation into Mr. Hung.
  9 Search warrants were issued against Mr. Hung’s San Marino residence and his
 10 family’s vineyard and house in Lodi, California. The government also obtained Mr.
 11 Hung’s cell phone records, text messages, Google account, PayPal, Wells Fargo,
 12 and iCloud records. The search warrants were executed on September 23, 2020. No
 13 firearms were seized from the San Marino house. The government seized two
 14 handguns and seven rifles from the Lodi house, and ten handguns, ten rifles,
 15 ammunition, and related items from his parent’s vineyard in Lodi. The government
 16 has asserted that Mr. Hung’s electronic communications, bank records, iCloud
 17 account, and PayPal records show that Mr. Hung has acquired firearms, scopes, and
 18 other related items through various sources, including Amazon, since approximately
 19 December 2017. Nearly all of these items were stored and ultimately seized from
 20 the Lodi vineyard and residence. The government also presented text messages and
 21 other evidence showing that Mr. Hung has used the Lodi vineyard to shoot weapons.
 22         Possession, ownership, or even theft of firearms do not mandate pretrial
 23 detainment. In United States v. Marquez, 18-CR-00197-CRB-1, 2018 WL 4773152,
 24 at *3 (N.D. Cal. Oct. 3, 2018), the defendant allegedly stole 55 firearms, only fifteen
 25 had been recovered, two at crime scenes, and forty were still missing. The
 26 defendant had also posted photos of himself with firearms. Id. at *3. In reversing
 27 the detention order, the District Court pointed out that, as here, the defendant did not
 28 have a criminal record and no longer had access to the numerous stolen firearms.

                                              13                 Case No. 2:20-CR-00452 –SJW
              APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 15 of 18 Page ID #:242




  1 Id. While the government’s evidence and the extensive collection of gear
  2 demonstrates Mr. Hung’s deep and abiding desire to protect himself and his family,
  3 and perhaps an enjoyment of using firearms in a recreational setting, it does not
  4 demonstrate an intent to physically strike out in aggression against anyone in the
  5 community. Mr. Hung has absolutely no history of violent conduct against anyone.
  6 There is no evidence in the record that he got into fights as a student; there is no
  7 evidence that he has initiated any physical altercations as an adult; and in fact, there
  8 is no evidence that he has been physically assaultive towards anyone at any point in
  9 his entire life. Owning weapons for self-protection or recreational use may not be
 10 an option that everyone chooses, but the desire to protect oneself and one’s family
 11 from harm’s way does not evince danger.
 12               3.     Mr. Hung’s Communications Do Not Demonstrate That He
 13                      Is A Danger To The Community
 14         The government also highlighted several communications, selectively pulled
 15 from its review of nearly three years of data, that the government claims establish
 16 Mr. Hung’s “violent ideology.” However, upon closer analysis of the cited text
 17 messages, the government’s claim that Mr. Hung harbors such “violent ideology”
 18 and that no conditions of release could protect the public fails.
 19         First, the government has not yet produced discovery of these
 20 communications beyond what is alleged in the complaint affidavit, so the full
 21 context of the messages is not clear.
 22         Second, the communications that have been provided do not show that Mr.
 23 Hung has ever committed an act of violence against another person.
 24         Third, to the extent the messages exhibit any discussion of violence by Mr.
 25 Hung, they all relate to potential defensive actions. For instance, one of the
 26 messages cited by the government in the detention hearing, which the government
 27 characterized as the “most troubling,” was a series of text messages that Mr. Hung
 28 sent to himself stating that if anybody comes to harm him, they better be ready for

                                              14                 Case No. 2:20-CR-00452 –SJW
              APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 16 of 18 Page ID #:243




  1 the “seventh level of hell.” Hrg. Tr. at 54:9-11.
  2         Finally, many text messages cited by the government were messages written
  3 by other persons, not by Mr. Hung.
  4         The text messages proffered by the government do not support detention.
  5 Some are politically charged. Others reflect a passion for firearms. Others still
  6 reflect a desire to protect himself and his loved ones from any harm. Many are less
  7 than mature, written in pop culture/video game speech. But not a single text is a call
  8 to incite physical violence. Moreover, not a single text brags of any act of past
  9 violence by Mr. Hung. There is no such evidence of any violent behavior in any of
 10 his texts because Mr. Hung has never committed any violent actions against anyone.
 11         Texting feels private. It is an intimate and informal form of constitutionally –
 12 protected communication. Had Mr. Hung been committing violent acts or inciting
 13 others to do so, there would be texts to prove it. Here, there are none. This Court
 14 should decline to detain an individual with no prior record and no history of a single
 15 act of violence based on some errant texts plucked out of a sea of likely mundane
 16 text communications over a three-year period.
 17         C.    There Are Conditions of Release That Can Reasonably Assure Mr.
 18               Hung’s Future Appearances And The Safety of The Community
 19         The government has failed to prove that Mr. Hung is a serious flight risk or a
 20 danger to the community. This Court should therefore release Mr. Hung on bond.
 21 Moreover, to the extent that the Court concludes that more restrictive conditions of
 22 release are necessary in order to reasonably assure his return to court and the safety
 23 of the community, Mr. Hung respectfully submits that 24-hour GPS monitoring by
 24 PTS would be appropriate. Such monitoring would allow the Court through PTS to
 25 track his every movement. This real-time monitoring of his compliance with
 26 restrictions on his whereabouts would provide an added measure of oversight and
 27
 28

                                              15                 Case No. 2:20-CR-00452 –SJW
              APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 17 of 18 Page ID #:244




  1 accountability. 3
  2           Moreover, if the Court believes that a second layer of supervision is
  3 necessary, Mr. Hung proposes that he be required to retain two retired FBI or law
  4 enforcement agents to serve as his private custodians, charged with supervising him
  5 and immediately reporting any violation of his terms of release to PTS and the
  6 Court. Risk Control Strategies—a firm founded and operated by retired FBI agents
  7 and specializing in such services for nearly two decades—is willing and able to
  8 provide those services here.
  9           Not only will the above release restrictions mitigate any risk and concerns,
 10 but pretrial release will also minimize the costs to the government,4 relieve the
 11 capacity in the detention center, and further help alleviate the spread of COVID-19.
 12 Furthermore, allowing Mr. Hung to be released on a bond with restrictive conditions
 13 would permit Mr. Hung to return to his family, be present at the birth of his first
 14 child, and maintain gainful employment during the pendency of this case.
 15 VI.       CONCLUSION
 16           Detention is only warranted in cases where there are no conditions or
 17 combinations of conditions that would reasonably assure future appearance and the
 18 safety of others in the community. Here, the government has failed to prove that
 19 Mr. Hung is a flight risk or a danger to the community. Moreover, the government
 20 has failed to prove that there are no such combination of conditions that would
 21 warrant Mr. Hung’s release.
 22
 23
 24
      3
          https://www.cacpt.uscourts.gov/supervision.
 25
      4
 26   Pretrial detention costs the government more than $73.78 per day, versus
    supervision which costs $9.17, available at,
 27 https://www.uscourts.gov/news/2013/07/18/supervision-costs-significantly-less-
 28 incarceration-federal-system.

                                                16                 Case No. 2:20-CR-00452 –SJW
                APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
Case 2:20-cr-00452-SVW Document 30 Filed 10/21/20 Page 18 of 18 Page ID #:245




  1        Mr. Hung respectfully requests that the Court vacate the detention order in
  2 this matter and order that Mr. Hung be released on bail.
  3
  4 Dated: October 21, 2020              Respectfully submitted,
  5
                                         LARSON O’BRIEN LLP
  6
                                         By: /s/ Stephen G. Larson
  7
                                              Stephen G. Larson
  8                                           Hilary Potashner
                                              Jerry A. Behnke
  9
                                         Attorneys for Benjamin Jong Ren Hung
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             17                 Case No. 2:20-CR-00452 –SJW
             APPLICATION FOR REVIEW OF DETENTION ORDER AND REQUEST FOR HEARING
